Exhibit 10.1

HANCOCK HOLDING COMPANY

PENSION PLAN AND TRUST AGREEMENT

(Amendment No. 2)

THIS AMENDMENT is made by and between HANCOCK HOLDING COMPANY, a bank holding
company organized under the laws of the State of Mississippi, (the “Sponsor”)
and WHITNEY BANK, a Mississippi bank having its principal office in Gulfport,
Mississippi (the “Trustee”).

WITNESSETH:

WHEREAS, on the 23rd day of December, 1958, the Sponsor, through its
wholly-owned subsidiary, Hancock Bank (now Whitney Bank), desiring to establish
a retirement plan for the benefit of its Employees, established the Hancock Bank
Pension Plan and Trust Agreement, now known as the Hancock Holding Company
Pension Plan (the “Plan”); and

WHEREAS, the Plan has been amended from time to time and was most recently
amended and restated in its entirety pursuant to the Hancock Holding Company
Pension Plan and Trust Agreement, effective January 1, 2017 (the “Plan and Trust
Agreement); and

WHEREAS, the Plan may be amended pursuant to Section 16.01 of the Plan and Trust
Agreement; and

WHEREAS, the Sponsor wishes to amend the Plan to freeze participation with
regard to Employees hired or rehired on or after July 1, 2017, and to cease
future benefit accruals with respect to certain Plan participants, effective
January 1, 2018.

NOW, THEREFORE, the Plan is hereby amended as follows:

1.     Section 3.01 of the Plan and Trust Agreement, Accrued Benefit, is hereby
amended, effective January 1, 2018, to add the following paragraph at the end
thereof:

Effective as of the Partial Freeze Date, the Accrued Benefit of each Frozen
Participant shall be frozen and shall not increase or decrease during any
subsequent period. Each Frozen Participant’s Years of Benefit Service, Excess
Compensation and Average Annual Compensation for purposes of calculating his or
her Normal Retirement Benefit under Section 7.01 shall be determined as of the
Partial Freeze Date and likewise shall not increase or decrease after the
Partial Freeze Date. Each other active Participant as of January 1, 2018, shall
continue to accrue benefits with respect to his continued service after 2017,
until he or she has a severance from employment.

2.     A new section 3.31A, Frozen Participant, is added, effective January 1,
2018, to read as follows:

Frozen Participant shall mean each active Participant who, as of January 1,
2018, has a combined age (as of his or her last birthday) plus Years of Service
of less than 55.



--------------------------------------------------------------------------------

3.     A new section 3.47A, Partial Freeze Date, is added, effective January 1,
2018, to read as follows:

Partial Freeze Date shall mean January 1, 2018.

4.     Section 3.71 of the Plan and Trust Agreement, Year of Benefit Service, is
amended, effective January 1, 2018, to add the following at the end thereof:

Notwithstanding the foregoing, an active Participant shall be credited with
Years of Benefit Service after December 31, 2017, only if such Participant’s age
as of his or her last birthday plus his or her Years of Service as of January 1,
2018, equals 55 or more.

5.     Section 5.01 of the Plan and Trust Agreement, Eligibility Requirements,
is hereby amended and restated, effective July 1, 2017, to read in its entirety
as follows:

Any Eligible Employee hired by the Employer prior to January 1, 2017 who has
completed one Year of Service and attained age 21 shall commence participation
on the first Eligibility Date coinciding with or following the date on which the
Employee meets such requirements, provided he remains employed by the Employer
on such Eligibility Date. Any Eligible Employee who is first employed by the
Employer on or after January 2, 2017 and on or before June 30, 2017, and who has
attained age 21 and has been credited with at least 1,000 Hours of Service by
December 31, 2017 (the “Computation Date”), shall commence participation in the
Plan effective as of the first Eligibility Date immediately following the
Computation Date (i.e. January 1, 2018).

Notwithstanding any provision in the Plan to the contrary, no Employee hired
after June 30, 2017, shall become a Participant in the Plan and no new
Participants shall enter the Plan after January 1, 2018.

6.     Section 5.03 of the Plan and Trust Agreement, Eligibility on
Reemployment, is hereby amended, effective July 1, 2017, by the addition of the
following immediately following the first sentence of that Section:

A terminated Participant who is rehired by the Employer after June 30, 2017
shall not be eligible for and shall not resume active participation in the Plan
unless such Participant is rehired within 31 days following his or her
termination of employment.

 

2



--------------------------------------------------------------------------------

7.     A new paragraph is added to the end of Section 7.01, Normal Retirement
Benefit, effective January 1, 2018, to read as follows:

Each Frozen Participant’s Years of Benefit Service, Excess Compensation and
Average Annual Compensation for purposes of calculating his or her Normal
Retirement Benefit under this Section 7.01 shall be determined as of the Partial
Freeze Date and likewise shall not increase or decrease after the Partial Freeze
Date.

This Amendment is executed this 22nd day of June, 2017.

 

HANCOCK HOLDING COMPANY By:   /s/ Rudi Wetzel Title:  

Executive Vice President, Chief Human Resources Officer

  SPONSOR

 

WHITNEY BANK By:   /s/ Jim Drummond Title:  

Vice President, Trust Relationship Manager

  TRUSTEE

 

3